Citation Nr: 0515641	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  98-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for a hearing loss.

3.  Entitlement to service connection for a disability 
manifested by painful shoulders.

4.  Entitlement to service connection for a urinary tract 
infection.

5.  Entitlement to service connection for the residuals of 
measles.

6.  Entitlement to service connection for a chronic skin 
disorder.

7.  Entitlement to service connection for a disability 
manifested by cramping of the lower extremities.

8.  Entitlement to service connection for a disability 
manifested by back pain.  

9.  Entitlement to service connection for a disability 
manifested by neck pain.

10.  Entitlement to service connection for the residuals of a 
left rotator cuff injury.

11.  Entitlement to an initial compensable rating right 
patellofemoral syndrome.

12.  Entitlement to an initial rating in excess of 10 percent 
for left patellofemoral syndrome.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1996. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In January 2002 and November 2003 the Board remanded this 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for a 
disability manifested by back pain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is no current bilateral eye disability identified.  

3.  There is no current hearing loss disability identified.  

4.  There is no current shoulder disability identified.  

5.  There is no showing of current urinary tract infection.  

6.  There is no current showing of residuals of measles.    

7.  The veteran was treated in service for a skin disorder.  
His current skin disorder is not related to service.  

8.  There is no current showing of a disability manifested by 
cramping of the lower extremities.  

9.  There is no current showing of a neck disability.  

10.  There are no current rotator cuff residuals identified.  

11.  The veteran's right patellofemoral syndrome is 
manifested by complaints of pain.  There is no instability 
shown.  


12.  The veteran's left  patellofemoral syndrome is 
manifested by complaints of pain.  There is no recurrent 
subluxation or lateral instability of the knee. 


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  

2.  Bilateral hearing loss was neither incurred in nor 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  A shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

4.  A urinary tract infection was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  

5.  Residuals of measles were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

6.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

7.  A disability manifested by cramping of the lower 
extremities was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

8.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

9.  Residuals of a rotator cuff injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  

10.  The criteria for an initial compensable disability 
rating for right patellofemoral syndrome knee have not been 
met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2004).  

11.  The criteria for an initial disability rating in excess 
of 10 percent for the residuals of a left knee injury have 
not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in May 2004, apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim, and that it is his 
responsibility to see to it that the RO receives all records 
which are not in the possession of a Federal department or 
agency.  As such, the Board finds that the letter satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
after the June 1997 denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on these 
issues.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.306 (2004).  This may be accomplished by 
affirmatively showing chronic inception during service or 
through application of either the continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b).

Service incurrence or aggravation of some disabilities, 
including hearing loss, may be presumed if manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service. Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The Evidence

The service medical records show that the veteran was treated 
in service for blurred vision in July 1990 and received an 
eyewear prescription in July 1992 after astigmatism of the 
left eye was diagnosed in June 1992.  He was treated for eye 
complaints in July 1995. At separation in November 1995, the 
veteran gave a history of eye trouble.  It was noted that the 
veteran's eye trouble was reported due to the veteran seeing 
a pink haze in 1987 due to working on computers with many 
tests.  No diagnosis was given.  Examination of the eyes was 
normal.  Vision was reported as 20/20 on the right and 20/25 
on the left, corrected to 20/20.  The service records show 
treatment for a right shoulder complaint in August 1994.  At 
separation the veteran gave a history of a painful or trick 
elbow or shoulder; examination of the musculoskeletal system 
was normal.  Service records show that the veteran was 
treated in service for a scrotal cyst in 1991, and in May 
1991, he underwent removal of a scrotal cyst.  A May 1993 
examination showed a normal urinary tract.  In May 1993, an 
intravenous urogram was normal.  There was treatment in 1994 
for a scrotal abscess.  At separation in 1995, the veteran 
gave a history of frequent or painful urination; a urinalysis 
was normal as was clinical evaluation of the genitourinary 
system.  

Service medical records show that at separation, the veteran 
gave a history of having measles in 1974.  On examination, no 
residual abnormality was noted.  The veteran was treated for 
a skin disability noted to be melanocystic vein in October 
1993.  At separation, his skin was normal.  The veteran was 
treated in service for right lower leg pain in March 1995.  
At separation, he reported a history of cramps in his legs 
and feet, since 1993, and of foot trouble secondary to 
excessive exercise.  Examination of the feet and of the lower 
extremities was normal.  Service medical records show that in 
1990 the veteran underwent an audiometric examination which 
showed normal hearing, and his hearing profile was H1.  At 
separation, he denied a history of hearing loss and 
audiometric testing showed normal hearing.  

On VA audio examination in June 1998, the examiner noted that 
on audiometric examination, the veteran had normal hearing in 
both ears.  It was assessed that the veteran has excellent 
hearing and the examiner could make no determination of 
service-connected hearing loss.  It was noted that audiograms 
in service have also been normal.  

On VA examination in July 1998, the veteran complained of 
shoulder pain when playing golf.  He reported being treated 
for urinary tract infection in service with no recurrence.  
He stated that he had measles in 1974 with full recovery in 
three days.  He noted developing a pink haze around the 
outside of black objects after staring at a computer.  The 
veteran noted a brownish stain on the left lateral mid 
humerus which was noted to be melanocytic vein. He reported 
having leg and foot cramps after mowing the lawn or playing 
golf.  The examiner noted that DeLuca criteria were negative.  
The veteran reported having occasional neck pain. Examination 
of the shoulders showed no scars, no crepitus and no 
tenderness.  Abduction was from 0 to 184 degrees and flexion 
was from 0 to 180 degrees.   The examiner noted that there 
was no pain with any movement and that the diagnosis of a 
torn rotator cuff injury of any significance was tenuous.  
The examination of the genitalia was normal.  Lower legs were 
normal.  The examiner had the following pertinent 
assessments:

Bilateral eye condition, pinkish hue induced by computer use 
see ophthalmology consult
Veteran says he has been told that he has normal hearing. 
Shoulder pain- rotator cuff probable intermittent myofacial 
shoulder strain. 
Urinary tract infection, remote, no recurrence. 
Measles, 1974, without significant residuals. 
Melanocytic nevus, upper left arm.  See dermatology consult.  
Exercise induced leg and foot cramps, non disabling 
relatively asymptomatic.  
Neck pain, intermittent, of no clinical significance at 
present.  
Rotator cuff injury left shoulder by history; exam completely 
normal at this time.  

On VA eye examination in July 1998, it was noted that the 
veteran had a history of a foreign body in the right eye, not 
symptomatic at present, and a history of a pink hue after 
looking at a computer screen, currently has no symptomatic 
complaints.  After examining the veteran, the finding was: 
normal structural examination; history of foreign body, no 
corneal scar noted today; full fields in both eyes; and 
unclear etiology of pink hue; may be a complementary color 
effect.  

On VA dermatology examination in July 1998, the veteran's 
history was noted.  Examination showed the left dorsal upper 
arm with a 6 by 8 poorly marginated, non-scaling, light brown 
patch with somewhat reticulate posterior border.  The 
impression was, post-inflammatory hyperpigmentation occurring 
at site where patient reports intermittent pruritus left 
dorsal upper arm.  Differential diagnosis would include 
amyloidosis; doubt nevus or café-au-lait patch or Becker's 
nevus based on history and examination findings.  

On VA urinary examination in July 1998, it was noted that the 
veteran had a history of bladder infection in 1995 and 
currently denied any voiding symptoms.  The diagnosis was 
urinary tract infection.  A urinalysis was negative.  

On VA audiology examination in July 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
5
LEFT
5
5
5
5
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

The examiner found, normal test results.  

Private records show that in May 1997, the veteran complained 
of left foot pain which had started the week before.  The 
diagnosis was, 1st metatarsal head pain.  

In May 2002, the veteran underwent a VA audio examination.  
The veteran reported that he was doing well as far as hearing 
went.  He gave a history of exposure to microwave 
communications in service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
10
10
5
10
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner stated that hearing sensitivity was normal 
bilaterally at discharge in 1995, and the hearing acuity was 
currently normal.  It was stated that there is no hearing 
loss resulting from service.  

On VA general medical examination in May 2002, the veteran 
underwent a musculoskeletal evaluation.  Upon completion, the 
examiner found that the veteran had periodic tightness of 
both shoulders and soreness, and that the current examination 
as well as the available medical documentation and imaging 
studies were not sufficient to establish a medical diagnosis.  
The examiner noted that the veteran had periodic neck 
soreness and that the current examination as well as the 
available medical documentation and imaging studies were not 
sufficient to establish a medical diagnosis.  The examiner 
noted that the veteran did not have any muscle cramps and did 
not present any objective data of pathological changes of his 
muscles of the foot and leg.  

On VA dermatology examination in May 2002, the examiner noted 
that a punch biopsy done in December 1998 by VA showed 
evidence of increased melanin in the basal epidermal layer in 
the left dorsal upper arm, without an increased number of 
melanocytes, consistent with Becker's nevus.  The veteran 
reported that area did itch intermittently previously, in 
recent years it was no longer symptomatic.  He stated that he 
has a new skin lesion on the right mid back which is 
occasionally pruritic.  Examination of the left upper arm 
showed a 6 by 8 cm., poorly marginated, nonscaling, light 
brown patch with somewhat reticulate borders.  A 5mm. white 
scar was noted due to the biopsy procedure.  Examination of 
the right mid back showed a 6 by 6 mm. light brown thick 
appearing flat-topped scaling plaque consistent with 
seborrheic keratosis.  The diagnostic impression was: 

1.	probable post inflammatory hyperpigmentation occurring 
at the site where patient reports a history of 
intermittent pruritus involving left dorsal upper arm in 
the past; cannot rule out possibility of Becker's nevus, 
which would have similar histplasthologic findings 
superficially on skin biopsy procedure; unchanged and 
recently asymptomatic; and
2.	Seborrheic" keratosis, recently symptomatic, unrelated 
to above diagnosis.  

On VA genitourinary examination in May 2002, it was noted 
that complaints were referable to a cyst on the right side of 
the scrotum, where the veteran has no problems at the moment; 
a vasectomy in service with no problems; dysuria in service 
with occasional dysuria now; and a cyst that was infected in 
service with on problems now.  Examination showed two small 2 
mm sebaceous cysts on the right scrotum.  The left scrotum 
appeared normal.  The diagnosis was, cyst of the right 
scrotum excised in 1991 with recurrent cysts; old urinary 
tract infection resolved with normal IVP with recurrent UTIs 
by history; scrotal abscess, operated with incision and 
drainage 1994 with no residual; and vasectomy with no 
residual.  

The veteran underwent a VA skin examination in July 2004.  
The claims file was not available for review.  The veteran 
reported that while in service, he developed a hyperpigmented 
patchy area on his left arm.  It was noted that this area was 
biopsied in 1998.  Examination showed a patchy, slightly 
hyperpigmented area on the left arm.  The assessment was: 
Becker's nevus of the left upper arm.  

In a November 2004 deferred rating, the RO sent the claims 
folder to the above noted VA skin examiner and requested that 
the claims file be reviewed and that an opinion be given.  
The examiner was to indicate whether it is as likely as not 
that any skin disorder identified is attributable to the 
veteran's service.  In December 2004, the examiner responded 
that it was not.  

Discussion

As noted above, a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  

As to the claim of an eye disability, there is no finding of 
a current disability on VA examination.  Thus the first 
requirement has not been met and service connection is not 
warranted.   

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).  Here, no current hearing loss 
disability has been found and there is no showing of 
defective hearing in service.  Thus service connection is not 
warranted.  

As to the shoulders disability to include a torn rotator 
cuff, there is no current diagnosis of a shoulder disorder, 
and thus service connection is not warranted.  Likewise, 
service connection is not warranted for a urinary tract 
infection as no current disability has been documented.  The 
Board would point out that the veteran has been service 
connected for sebaceous cyst of the scrotum.  

As to residuals of measles, there are no current residuals 
shown.  There is no showing of a current disability of the 
lower extremities manifested by cramps and no current 
disability has been found for the veteran's complaint of neck 
pain.  Thus service connection is not warranted for those 
disabilities.  The Board notes that it is important to point 
out at this juncture that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).  There must be medical evidence of a diagnosed 
disability in order for VA compensation benefits to be 
awarded.

As to the skin disability, the Board notes that the veteran 
was treated in service for melanocystic vein, and that he has 
currently been diagnosed with a skin disability.  However, a 
nexus between his service treatment and the currently 
diagnosed disability has not been established.  A VA examiner 
has specifically stated that there is no relationship, and 
this opinion stands uncontradicted in the record.  Thus 
service connection must be denied.  

The veteran's statements have been considered.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between any claimed 
disability and service.  Consequently, the Board cannot 
accord any probative value to his statements regarding the 
etiology of his disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  


Increased Initial Evaluations

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Pursuant to Diagnostic Code 5257, under which other 
impairment of the knee is evaluated, and under which the RO 
has rated the veteran's knee disabilities, the following 
evaluations are assignable: slight recurrent subluxation or 
lateral instability, 10 percent; moderate recurrent 
subluxation or lateral instability, 20 percent; and severe 
recurrent subluxation or lateral instability, 30 percent.

Additionally, pursuant to Diagnostic Code 5260, under which 
limitation of leg flexion is evaluated, the following 
evaluations are assignable: for flexion limited to 45 
degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, 30 percent.  
38 C.F.R. Part 4, DC 5260 (2004).  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.  38 C.F.R. Part 4, DC 5261 (2004).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
Further, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or 5261; rather, such limited motion must at least 
meet the criteria for a zero-percent rating.  

The Evidence

In June 1997, the RO granted service connection for 
patellofemoral syndrome of the right knee and for 
patellofemoral syndrome of the left knee.  The right knee was 
assigned a noncompensable evaluation under DC 5257 and the 
left knee was assigned a 10 percent evaluation under DC 5257.  
This was based on service medical records which showed normal 
range of motion of the left knee with complaints of pain and 
normal motion with no objective evidence of pain in the right 
knee. 

On VA examination in July 1998, the veteran's history of knee 
pain and swelling during service was noted.  He currently 
complained of pain in his knees after cutting grass or 
playing golf.  There was no swelling, locking or falling.  It 
was noted that he had not lost work due to knee pain.  The 
examiner stated that the pain does not significantly limit 
the veteran's functional ability.  It was reported that there 
was no limitation of motion due to pain on use.  There was 
faint, infrequent patellofemoral crepitus on flexion of each 
knee.  Motion was from 0 to 140 bilaterally.  The medial and 
collateral ligaments were intact, and Drawer sign and 
Lachman's test were negative.  It was noted that there was a 
suggestion of slight genu recurvatum which was noted to be 
obviously congenital.  The assessment was, bilateral 
patellofemoral syndrome intermittently symptomatic.  

Private records show that in August 2001, the veteran was 
treated for left knee pain which began after playing golf in 
June 2001.  Examination showed a trace of swelling with the 
knee stable and pain at greater than 90 degrees of flexion.  
He had full extension.  It was noted that X-rays were ordered 
which showed minimal degenerative change.  The X-ray report 
showed no evidence of bone or joint abnormality.  The 
assessment was knee pain and the examiner stated that he 
thought this was osteoarthritis.  The veteran was seen again 
that same month and mild left knee tenderness was noted, as 
was crepitus with flexion and extension.  The ligaments were 
intact.  There was no effusion.  It was noted that X-rays 
were negative.  Private medical records show that in 
September 2001, the veteran was treated for left knee ache.  

On VA examination in May 2002, the examiner noted that the 
claims file had been reviewed.  The veteran complained of 
difficulties with running and with lifting heavy weight due 
to pain.  On evaluating both knees, there was not redness, 
warmth or swelling and no tenderness.  Motion of both knees 
was from 0 to 135 degrees.  There was no discomfort with full 
flexion in either knee.  It was stated that there was no 
evidence of ligamentous instability, bilaterally.  The 
diagnosis was, knee, periodic pain.  

Discussion

1.  The Right Knee

The veteran's right knee disability is currently rated as 
noncompensable under DC 5257.  The Board finds that after 
careful review of the record a compensable rating has not 
been shown at any time during the appeal period.  In this 
regard, the Board notes that the evidence fails to show any 
recurrent subluxation or lateral instability.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of the knee or impairment of the tibia and 
fibula, and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a compensable rating is not warranted under 
Diagnostic Code 5256 or 5262.  Neither does the evidence show 
limitation of motion of the right knee that would warrant an 
increased rating under DC 5260 or DC 5661.  

With respect to VAOPGCPREC 9-98, the Board observes that 
those provisions do not apply in this case because the 
veteran does not have confirmed arthritis of the right knee, 
instability of the right knee, or limitation of motion of the 
right knee that meets the criteria for a zero-percent rating 
under either Diagnostic Code 5260 or 5261.  It is noted that 
while a private examiner has found minimal arthritis, the 
diagnostic tests do not confirm the presence of arthritis.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's right knee disability was more 
than 0 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, because the veteran's disability is rated under 
Diagnostic Code 5257, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Where medical evidence shows that a claimant has arthritis, 
and where the diagnostic code applicable to the disability is 
not based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  Painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion. VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991). In this case, as noted, there is no showing 
of arthritis in the right knee. 

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg. This however does not apply to the 
veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on adherence to the limitation of motion criteria.  

It is noted that on VA examination in July 1998, the examiner 
stated that there was a suggestion of genu recurvatum, which 
was congenital.  However, a definite diagnosis of this 
disability was not offered.  Thus there is no evidence of 
genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated) in the 
record.  As such, DC 5263 does not apply.  38 C.F.R. Part 4, 
DC 5263 (2004).  

2.  The Left Knee

The veteran's left knee disability is currently rated as 10 
percent disabling under DC 5257.  After a careful review of 
the record, the Board finds that the evidence is against a 
finding for a disability rating greater than 10 percent for 
the veteran's left knee disability for the course of the 
entire appeal period.  In this regard, the Board notes that 
the medical evidence of record fails to show any recurrent 
subluxation or lateral instability in the left knee.  The 
veteran has had complaints of pain and has had private 
treatment for the left knee, for pain.  

An increase is not warranted due to ankylosis (DC 5256) or 
for impairment of the tibia and fibula (DC 5262).  Neither 
does the evidence show that there is limitation of motion 
that would warrant an increased evaluation under DC 5260 or 
DC 5661 (VAOPGCPREC 9-2004).   The veteran does not have 
arthritis of the left knee confirmed by X-rays, (VAOPGCPREC 
9-98).  The Board finds that a rating beyond the current 10 
percent rating for the left knee is not shown at any time 
during the appeal period. 


Extra Schedular Considerations

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or that either interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER


Entitlement to service connection for a bilateral eye 
disorder is denied.

Entitlement to service connection for a hearing loss is 
denied.

Entitlement to service connection for a disability manifested 
by painful shoulders is denied.

Entitlement to service connection for a urinary tract 
infection is denied.

Entitlement to service connection for the residuals of 
measles is denied.

Entitlement to service connection for a chronic skin disorder 
is denied.

Entitlement to service connection for a disability manifested 
by cramping of the lower extremities is denied.

Entitlement to service connection for a disability manifested 
by neck pain is denied.

Entitlement to service connection for the residuals of a left 
rotator cuff injury is denied.

Entitlement to an initial compensable rating right 
patellofemoral syndrome is denied.  

Entitlement to an initial rating in excess of 10 percent for 
left patellofemoral syndrome is denied.


REMAND

The veteran seeks service connection for a back disability.  
The service records show treatment for back strain in August 
1992.  At separation, he gave a history of recurrent back 
pain; examination of the spine was normal.   On VA 
examination in July 1998, the veteran reported having 
occasional back pain.  Lumbar flexion was to 90 degrees and 
extension was to 40 degrees.  The examiner found intermittent 
low back strain, currently asymptomatic.  Private medical 
records show that in March 1999, the veteran was treated for 
low back strain after he reported putting something in his 
garage when he suddenly developed back pain.  

On VA general medical examination in May 2002, the veteran 
underwent a musculoskeletal evaluation.  The examiner found 
that the veteran had periodic back soreness and that the 
current examination as well as the available medical 
documentation and imaging studies were not sufficient to 
establish a medical diagnosis.  

The veteran was treated in service for back strain, and 
currently, back strain has been diagnosed by VA and by 
private examiners.  The Board cannot make its own independent 
medical determination.  Findings must be based upon medical 
evidence in the record.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) the Court held that where there is evidence of record 
satisfying the first two requirements for service connection 
(current disability and in-service disease or injury), but 
there was not of record competent medical evidence addressing 
the third requirement (a nexus between the current disability 
and active service), VA errs in failing to obtain such a 
medical nexus opinion.  Therefore, the Board finds that a VA 
medical examination is necessary prior to reaching a decision 
in the veteran's case in order to properly identify the 
veteran's current back problems and obtain a nexus opinion.


In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
back problems.  The examiner must review 
the claims folder and this remand in 
conjunction with the examination and 
provide an opinion as to whether any back 
problem currently found is as likely as 
not related to any treatment noted in 
service. A report should be prepared and 
associated with the veteran's VA claims 
folder.  All opinions and conclusions 
must be supported by complete rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3. Following completion of the foregoing, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran with a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


